DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it appears that color photographs have been submitted (see figures 2-14, 16-21 and 23-25).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the group of lines" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the group of lines" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 4,159,099) in view of Harbeke (US 4,619,087).
As to claim 1, Maguire discloses a construction system for pre-casting conduit holes in a building foundation, the system comprising:
a plurality of concrete molds (12,14) installed around the building foundation, wherein the plurality of concrete molds are configured to support a poured foundation concrete mix;

wherein each conduit mold comprises a unitary cylindrical bar 16, and a rubber surface (18,20) on each end of the cylindrical bar;
wherein the foundation concrete mix is poured in the plurality of concrete forms around the plurality of conduit molds and sets;
wherein the plurality of concrete forms are removed, and the rubber surfaces on each end of each cylindrical bar are substantially flush with an interior and exterior wall of the building foundation; and
removing the conduit mold from the building foundation to open a conduit hole, and installing a conduit within the conduit hole in the foundation wall.
	Maguire does not disclose a cylindrical central ring surrounding the cylindrical bar.  Harbeke discloses a cylindrical bar including a central ring 28.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a central ring as disclosed by Harbeke, since doing so provides the expected benefit of anchoring the cylindrical bar once the concrete cures.
	
As to claim 2, Maguire is capable of removing the conduit mold is through drilling.  The claim is considered intended use, as such Maguire would read on such claim.
As to claim 3, Maguire is capable of removing the conduit mold by melting with acetone based solution.  The claim is considered intended use, as such Maguire would read on such claim.
As to claim 4, Maguire the conduit mold is capable of remaining in the foundation wall indefinitely without substantially destabilizing the foundation wall. The claim is considered intended use, as such Maguire would read on such claim.
As to claim 5, Maguire discloses (see col.1, lines 18-19) wherein the conduit hole is a conduit for the group of lines consisting of power lines, low voltage lines, cable lines, telephone lines, water supply, sewage, line sets condensers, heat pumps, or any other utility line.  
As to claim 6, Maguire discloses wherein the rubber ends (18,20) of the conduit mold provide a substantially water tight seal on the foundation until the conduit mold is removed.
As to claim 7, Maguire discloses wherein the conduit mold is composed of a material selected from the group of consisting of high density Styrofoam, Polystyrene Foam (both EPS and XPS), Polystyrene Plastic, Polystyrene Film, Polyisocyanurate ISO, Polyvinyl Chloride(PVC), Chlorinated Polyvinyl Chloride (CPVC), Unplasticide Polyvinyl Chloride(UPVC), Natural Isoprene, Ethylene Propylene Diene (EPDM), Nitrile Rubber (NBR), Styrene Butadiene Rubber (SBR), Silicone Rubber, 15 Butyl Rubber, Polybutadiene, Aflas, Hypalon Rubber, Epichlorohydrin Rubber, Polyurethane, Polyethylene, lightweight solid wood, plywood, and fire retardant foams. Maguire discloses the use of plastic (see col. 3, lines 37-38).
As to claim 8, Maguire appears to disclose wherein the cylindrical bar 16 of the conduit mold comprises diameters of 1.5 to 58 inches.  Furthermore, the diameter would have been an obvious matter of design choice, since such size would be dependent on a size conduit/pipe to be used. 
As to claim 9, Maguire appears to discloses wherein the cylindrical bar of the conduit mold comprises lengths of 4 to 48 inches. Furthermore, the length would have been an obvious matter of design choice, since such size would be dependent on a thickness of the wall to be formed.

As to claim 10, Maguire discloses  method for pre-casting conduit holes in a building foundation, the method comprising: 
a) installing a plurality of concrete molds  (12, 14) around the building foundation, wherein the plurality of concrete molds are configured to support a poured foundation concrete mix;  
b) installing a plurality of lightweight conduit molds (see figure 1) within the plurality of concrete molds at locations designated for conduits within the building
foundation, wherein each conduit mold comprises a unitary cylindrical bar 16, and a rubber surface (18,20)  on each end of the cylindrical bar;
c) pouring the foundation concrete mix 42 in the plurality of concrete forms
around the plurality of conduit molds;
d) setting the foundation concrete mix 42;
e) removing the plurality of concrete forms, wherein the rubber surfaces of each cylindrical bar are substantially flush with an interior and exterior wall of the building foundation;
f) removing the conduit mold from the building foundation to open a conduit hole; and
g) installing a conduit (see col. 1, lines 18-19) within the conduit hole in the building foundation.
As to claim 13, the conduit mold of Maguire is capable of remaining in the foundation wall indefinitely without substantially destabilizing the foundation wall.
As to claim 14, Maguire discloses (see col. 1, lines 18-19) wherein the conduit hole is a conduit for the group of lines consisting of power lines, low voltage lines, cable lines, telephone lines, water supply, sewage, line sets condensers, heat pumps, or any other utility line.
As to claim 15, Maguire discloses wherein the rubber ends (18, 20) of the conduit mold provide a substantially water tight seal on the foundation until the conduit mold is removed. 
As to claim 16, Maguire discloses wherein the conduit mold is composed of a material selected from the group of consisting of high density Styrofoam, Polystyrene Foam (both EPS and XPS), Polystyrene Plastic, Polystyrene Film, Polyisocyanurate ISO, Polyvinyl Chloride(PVC), Chlorinated Polyvinyl Chloride (CPVC), 5 Unplasticide Polyvinyl Chloride(UPVC), Natural Isoprene, Ethylene Propylene Diene (EPDM), Nitrile Rubber (NBR), Styrene Butadiene Rubber (SBR), Silicone Rubber, Butyl Rubber, Polybutadiene, Aflas, Hypalon Rubber, Epichlorohydrin Rubber, Polyurethane, Polyethylene, lightweight solid wood, plywood, and fire retardant foams.  Maguire discloses the use of plastic (see col. 3, lines 37-38).
As to claim 17, Maguire appears to disclose wherein the cylindrical bar 16 of the conduit mold comprises diameters of 1.5 to 58 inches.  Furthermore, the diameter would have been an obvious matter of design choice, since such size would be dependent on a size conduit/pipe to be used. 
As to claim 18, Maguire appears to discloses wherein the cylindrical bar of the conduit mold comprises lengths of 4 to 48 inches. Furthermore, the length would have been an obvious matter of design choice, since such size would be dependent on a thickness of the wall to be formed.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL